DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “said shield” lacks of antecedent basis.  Because of this reason, the 112(b) rejection is set forth below. Appropriate correction is required. 
It is noted that claims 6 and 12 have the same limitation.
It is noted that “PSU” recited in claim 1 is defined in the parent application as power supply unit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 8, 9, 10 - 13, 16, 17, 19 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 8 and 11 – 13  of US Pat. No. 11,035,987 B2. Although the claims at issue are not identical, they 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 – 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight et al. (US 7,564,948B2; hereunder Wraight)
With respect to independent claim 1, Wraight teaches in Fig. 8 An x-ray based reservoir evaluation tool for measurement variations in formation density anticipated at the water-oil interface of a reservoir this limitation in the preamble is determined to be “intended use”, wherein said tool comprises:
an internal length comprising a sonde section as shown in Fig. 8, wherein said sonde section further comprises an x-ray source 802;
a plurality of radiation measuring detectors 808,810; 
sonde-dependent electronics [Wraight is silent with this limitation. However, Wright teaches an analysis unit 122. In addition, Wraight should have other electronics such as preamplifier or amplifier, computer and memory. In view of this, this limitation is determined to be within the ordinary skilled art.]; and 
a plurality of tool logic electronics 122 and PSUs Wraight should have this limitation to operating x-ray source and measuring radiation .
With respect to dependent claim 3, in column 7, line 52 Wraight teaches wherein said shield further comprises tungsten.
With respect to dependent claim 4, Wraight teaches wherein the tool is configured so as to permit through-wiring 120.
With respect to dependent claim 5, Wraight teaches wherein a reference detector 812 is used to monitor an azimuthal output of the x-ray source.
With respect to dependent claim 6, Wraight teaches wherein the tool is integrated into a logging-while-drilling assembly in column 3, line 53.
With respect to dependent claim 9, Wraight teaches in column 3, line 53 wherein the tool is integrated into a logging-while-drilling assembly.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight, and further in view of Stoller (EP 0860715 A1, hereunder Stoller)
The teaching of Wraight has been discussed above.
With respect to dependent claim 2, Wraight is silent with a detector used to measure casing standoff such that other detector responses are compensated for tool stand-off.
In Fig. 7 Stoller teaches a detector 13; see column 9, lines 8 – 9 used to measure borehole standoff such that other detector responses may be compensated for toll standoff. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wraight in order to perform analysis by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight, and further in view of Hillis et al. (US 6,725,161B1; hereunder Hillis)
The teaching of Wraight has been discussed above.
With respect to dependent claims 6 and 12, Wraight is silent with wherein the tool is combinable with other measurement tools comprising one or more of neutron-porosity, natural gamma and array induction tools.
	In column 2, lines 47 – 53, Hillis teaches the limitation of claim 3. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight, and further in view of Turcotte (US 3,976,879).
The teaching of Wraight has been discussed above.
With respect to dependent claim 7, Wraight is silent with wherein the tool is used to determine the position of the water-oil interface through production liners or production casing.
	In column 3, lines 17 – 31 and column 7, lines 63 – 63 Turcotte teaches the limitation of claim 4. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wraight in order to obtain density profile in well-logging by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight, and further in view of Abad et al. (US 2010/0229623 A1, Abad)
The teaching of Wraight has been discussed above.
With respect to dependent claims 10 – 11 Wraight is silent with wherein the tool is powered by mud-turbine generators and wherein the tool is powered by a battery.
paragraph [0045] Abad teaches a mud turbine generator and battery system. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wraight in order to provide a power supply for desired logging system by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 8 and 13 – 21 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 8, Arrambide et al. (US 2019/0101666A1, hereunder Arrambide) teaches  additional axially-offset radiation detectors but is silent with for compensating for the production liner and liner-annular region effects when computing the formation density within the shale bed.
With respect to independent claim 13, the prior art of record fails to teach or reasonably suggest a method of using an x-ray based reservoir evaluation tool for measuring variations in formation density anticipated at the water-oil interface of a reservoir, wherein said method comprises:
compensating for the production liner and liner-annular region when computing the saturated formation density within the production interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884